 
GRANITE SOUTH BRUNSWICK LLC,
as Landlord
AND
G III APPAREL GROUP LTD
as Tenant
 
LEASE AGREEMENT
 
Dated: December 21, 2009
Premises:
140 – 148 Docks Corner Road
Jamesburg, New Jersey
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE  
ARTICLE 1
  REFERENCE DATA AND DEFINITIONS     1  
 
           
ARTICLE 2
  DEMISED PREMISES AND TERM     3  
 
  Section 2.1 Demised Premises     3  
 
  Section 2.2 Term     3  
 
  Section 2.3 Tenant’s Entry upon Demised Premises before Commencement Date    
3  
 
           
ARTICLE 3
  RENT AND SECURITY DEPOSIT     4  
 
  Section 3.1 Fixed Rent     4  
 
  Section 3.2 Additional Rent     4  
 
  Section 3.3 Past Due Rent     4  
 
  Section 3.4 Security Deposit     5  
 
  Section 3.5 Rent Payments     5  
 
           
ARTICLE 4
  TENANT’S SHARE OF OPERATING COSTS AND TAXES     5  
 
  Section 4.1 Definitions     5  
 
  Section 4.2 Tenant’s Payment of Operating Costs, Taxes and Insurance     8  
 
  Section 4.3 Refunds; Other Items     10  
 
           
ARTICLE 5
  COMPLETION AND OCCUPANCY OF DEMISED PREMISES     11  
 
  Section 5.1 Completion of Demised Premises     11  
 
  Section 5.2 Occupancy of Demised Premises     11  
 
           
ARTICLE 6
  CONDUCT OF BUSINESS BY TENANT     11  
 
  Section 6.1 Use of Demised Premises     11  
 
  Section 6.2 Compliance with Laws and Requirements of Public Authorities     11
 
 
  Section 6.3 Rules and Regulations     12  
 
           
ARTICLE 7
  COMMON AREA     13  
 
  Section 7.1 Control of Common Area     13  
 
  Section 7.2 Intentionally deleted     13  
 
           
ARTICLE 8
  REPAIRS, ALTERATIONS AND MECHANICS’ LIENS     13  
 
  Section 8.1 Repairs     13  
 
  Section 8.2 Alterations     14  
 
  Section 8.3 Mechanics’ Liens     15  
 
           
ARTICLE 9
  UTILITIES AND BUILDING SERVICES     15  
 
  Section 9.1 Utilities and Building Services     15  
 
  Section 9.2 Interruption of Services     15  

i



--------------------------------------------------------------------------------



 



                      PAGE  
ARTICLE 10
  PROPERTY AND OTHER TAXES     16  
 
  Section 10.1 Tenant’s Property     16  
 
  Section 10.2 Increased Value of Improvements     16  
 
           
ARTICLE 11
  INSURANCE AND INDEMNITY     16  
 
  Section 11.1 Tenant’s Insurance     16  
 
  Section 11.2 Indemnity and Non-Liability     17  
 
  Section 11.3 Waiver of Subrogation     18  
 
           
ARTICLE 12
  DAMAGE BY CASUALTY     19  
 
  Section 12.1 Notice     19  
 
  Section 12.2 Restoration of Improvements     19  
 
  Section 12.3 Damage During Last Year of Lease Term     20  
 
           
ARTICLE 13
  EMINENT DOMAIN     20  
 
  Section 13.1 Taking of Demised Premises     20  
 
  Section 13.2 Partial or Temporary Taking of Building     20  
 
  Section 13.3 Surrender     21  
 
  Section 13.4 Rent Adjustment for Partial Taking of Demised Premises     21  
 
  Section 13.5 Awards     21  
 
           
ARTICLE 14
  RIGHTS RESERVED TO LANDLORD     22  
 
  Section 14.1 Access to Demised Premises     22  
 
  Section 14.2 Additional Rights     22  
 
           
ARTICLE 15
  ASSIGNMENT AND SUBLETTING     23  
 
  Section 15.1 Consent Required     23  
 
           
ARTICLE 16
  BANKRUPTCY     25  
 
  Section 16.1 Bankruptcy     25  
 
  Section 16.2 Measure of Damages     26  
 
           
ARTICLE 17
  DEFAULT     26  
 
  Section 17.1 Events of Default     26  
 
  Section 17.2 Damages     27  
 
  Section 17.3 Landlord Default     28  
 
  Section 17.4 Waiver of Jury Trial     28  
 
           
ARTICLE 18
  SURRENDER     29  
 
  Section 18.1 Possession     29  
 
  Section 18.2 Merger     29  
 
           
ARTICLE 19
  HOLDING OVER     29  
 
  Section 19.1 Holding Over     29  
 
           
ARTICLE 20
  REMEDIES CUMULATIVE     29  
 
  Section 20.1 No Waiver     29  

ii



--------------------------------------------------------------------------------



 



                      PAGE  
ARTICLE 21
  ESTOPPEL CERTIFICATE, SUBORDINATION, ATTORNMENT     30  
 
  Section 21.1 Estoppel Certificate     30  
 
  Section 21.2 Subordination     30  
 
  Section 21.3 Attornment     30  
 
  Section 21.4 Mortgages     30  
 
           
ARTICLE 22
  QUIET ENJOYMENT     31  
 
  Section 22.1 Quiet Enjoyment     31  
 
           
ARTICLE 23
  NOTICES     31  
 
  Section 23.1 Notices     31  
 
           
ARTICLE 24
  MISCELLANEOUS PROVISIONS     31  
 
  Section 24.1 Time     31  
 
  Section 24.2 Applicable Law and Construction     31  
 
  Section 24.3 Parties Bound     32  
 
  Section 24.4 No Representations by Landlord     32  
 
  Section 24.5 Brokers     32  
 
  Section 24.6 Severability     32  
 
  Section 24.7 Force Majeure     32  
 
  Section 24.8 Definition of Landlord     33  
 
  Section 24.9 No Option     33  
 
  Section 24.10 Exculpatory Clause     33  
 
  Section 24.11 No Recording     33  
 
  Section 24.12 No Light, View or Air Easements     33  
 
  Section 24.13 Financial Statements     33  
 
  Section 24.14 ERISA     33  
 
  Section 24.15 Patriot Act     34  
 
  Section 24.16 Signage     34  
 
  Section 24.17 Renewal Option     34  

iii



--------------------------------------------------------------------------------



 



LEASE
     This Lease is made between Landlord and Tenant named in Article l as of the
date set forth therein. Landlord and Tenant, in consideration of the covenants
and agreements contained herein, agree as follows:
ARTICLE 1
REFERENCE DATA AND DEFINITIONS
     The following are definitions of terms used in this Lease, and each
reference in this Lease to any of the following subjects shall be construed to
incorporate the data, terms, covenants and provisions stated for that subject in
this Article 1, subject to the terms of the balance of this Lease:

      DATE OF EXECUTION:  
December 21, 2009
   
 
LANDLORD:  
GRANITE SOUTH BRUNSWICK LLC, a
   
Delaware limited liability company
   
 
MANAGING AGENT:  
BlackRock Realty Advisors, Inc.
   
 
LANDLORD’S AND  
GRANITE SOUTH BRUNSWICK LLC
MANAGING AGENTS ADDRESS:  
BlackRock Realty Advisors, Inc.
   
One Financial Center
   
32nd Floor
   
Boston, MA 02111
   
Attn: Robert Norberg
   
 
   
With a copy to:
   
 
   
BlackRock Realty Advisors, Inc.
   
300 Campus Drive, Suite 300
   
Florham Park, NJ 07932
   
Attn: Jeremy Litt, Esq.
   
 
WIRE INSTRUCTIONS AND/OR  
Matrix Realty, Inc
ADDRESS FOR RENT  
CN 4000, Forsgate Drive
PAYMENT:  
Cranbury, NJ 08512
   
Attn: Accounts Receivable
   
 
TENANT:  
G III APPAREL GROUP LTD
   
 
STATE OF TENANT’S  
Delaware
FORMATION/INCORPORATION:  
 

 



--------------------------------------------------------------------------------



 



         
TENANT’S ADDRESS:
  512 Seventh Ave.   With copy to:
 
  35th Floor   Douglas J. Danzig
 
  New York, NY 10018   Fulbright & Jaworski
 
  Attn: Chief Operating Officer   L.L.P.
 
      666 Fifth Avenue
 
      New York, N.Y. 10103

      DEMISED PREMISES:  
As shown on Exhibit A agreed for all purposes of this Lease to be 583,376 square
feet.
   
 
LAND:  
The Land described on Exhibit B.
   
 
BUILDING:  
140 – 148 Docks Corner Road, Jamesburg, NJ
   
 
PROPERTY:  
The Land, the Building (i.e. Demised Premises) and all other improvements
located on the Land, including, without limitation, parking areas, driveways,
walkways and landscaped areas.
   
 
USE OF DEMISED PREMISES:  
Warehouse, distribution, processing (to the extent permitted by zoning) and up
to two warehouse sales per year, subject to compliance with all laws and any
governmental requirements at Tenant’s sole cost, of apparel and related items,
and general office
   
 
COMMENCEMENT DATE:  
June 1, 2010
   
 
EXPIRATION DATE:  
December 31, 2020
   
 
TERM:  
Ten (10) Years and Seven (7) Months.
   
 
RENEWAL TERM:  
One renewal term of Five (5) Years
   
 
FIXED RENT:  
Initial Term:
   
Months 1 – 7 — $0.00 per annum
   
Months 8 – 31 — $1,989,312.16 per annum
   
Months 32 – 55 — $2,135,156.16 per annum
   
Months 56 – 91 — $2,187,660.00 per annum
   
Months 92 – 127 — $2,304,335.20 per annum

2



--------------------------------------------------------------------------------



 



      MONTHLY FIXED RENT:  
Initial Term:
   
Months 1 – 7 — $0.00 per month
   
Months 8 – 31 — $165,776.01 per month
   
Months 32 – 55 — $177,929.68 per month
   
Months 56 – 91 — $182,305.00 per month
   
Months 92 – 127 — $192,027.93 per annum
   
 
TENANT’S PROPORTIONATE SHARE:  
100%
   
 
   
 
DEFAULT RATE:  
The Prime Rate plus five percent (5%) per annum. “Prime Rate” shall mean the
highest of the prime rates as reported in the Money Rate Section of the Wall
Street Journal. If the Wall Street Journal no longer publishes the Prime Rate as
an index, Landlord may substitute a comparable index including the Prime Rate or
reference rate of a reputable financial institution.
   
 
SECURITY DEPOSIT AMOUNT:  
$331,552.00
   
 
BROKER:  
Cushman & Wakefield of New Jersey, Inc., representing Landlord, and Team
Resources, Inc., representing Tenant

ARTICLE 2
DEMISED PREMISES AND TERM
     Section 2.1 Demised Premises. Landlord hereby leases unto Tenant, and
Tenant hereby leases from Landlord, the Demised Premises, upon and subject to
the covenants, agreements, terms, conditions, limitations, exceptions and
reservations of this Lease.
     Section 2.2 Term. The Term and Tenant’s obligation to pay Rent shall
commence on the Commencement Date and shall end, unless sooner terminated or
extended as herein provided or pursuant to law, at the close of business on the
Expiration Date.
     Section 2.3 Tenant’s Entry upon Demised Premises before Commencement Date.
Provided that Tenant complies at all times with the provisions and requirements
of this Lease (other than the obligation to pay Fixed Rent), Tenant may enter
upon the Demised Premises as of January 1, 2010 to install trade fixtures,
furnishings and equipment and to make the Demised Premises ready for the conduct
of Tenant’s business, provided, however, that Tenant does not interfere with
Landlord’s Work (as defined in Section 5.1), if any, and provided further that
such

3



--------------------------------------------------------------------------------



 



contractors as Tenant may engage to undertake such installations and other
preparatory work shall be subject to Landlord’s reasonable written approval
prior to engagement. Landlord shall approve or disapprove (stating in reasonable
detail the reasons for any such disapproval) of any such request for approval
within five (5) business days of its receipt of same. In the event Landlord
fails to approve or disapprove such request within said five (5) business days,
Tenant’s request shall be deemed approved. Tenant shall be obligated to pay for
utilities furnished to the Demised Premises upon Tenant’s entry pursuant to this
Section 2.3 at Landlord’s cost therefor as invoiced by Landlord in six
(6) equal, consecutive monthly installments and payment of each such consecutive
monthly installment shall be due and owing to Landlord with the first such
installment due and payable January 1, 2011 and the subsequent installments on
the first day of each month through June 1, 2011. However, Landlord does not
assume responsibility for the availability of any services during the period
prior to the Commencement Date.
ARTICLE 3
RENT AND SECURITY DEPOSIT
     Section 3.1 Fixed Rent. Tenant shall pay to Landlord, without any prior
demand therefor and without any deduction or set-off whatsoever (except as
expressly otherwise provided herein), the Fixed Rent set forth in Article 1.
Fixed Rent shall be due and payable in monthly installments each equal to the
Monthly Fixed Rent set forth in Article l, in advance on the first day of each
and every calendar month during the Term.
     Section 3.2 Additional Rent. Any sums or charges to be paid by Tenant
pursuant to the provisions of this Lease, other than the Fixed Rent, shall be
designated as “Additional Rent” and shall be payable within 20 days after
Landlord gives written notice that payment is due, unless otherwise provided in
this Lease. Landlord shall have the same rights against Tenant for default in
payment of Additional Rent as for default in payment of the Fixed Rent. As used
in this Lease, the term “Rent” shall mean the Fixed Rent and Additional Rent.
     Section 3.3 Past Due Rent.
     (a) If Tenant shall fail to pay any installment of Rent before the sixth
day after receipt of written notice from Landlord on more than two (2) occasions
during any calendar year, beginning with the third (3rd) such late payment and
for every subsequent late payment during such calendar year, Tenant shall pay a
charge (the “Late Charge”) which shall be 3.5% of the amount of such unpaid
installment of Rent. The parties agree that the amount of such Late Charge
represents a reasonable estimate of the cost and expense that will be incurred
by Landlord in processing each such delinquent payment of Rent by Tenant and
that such Late Charge shall be paid to Landlord as liquidated damages for each
such delinquent payment.
     (b) Any amount due from Tenant to Landlord which is not paid when due shall
bear interest at the Default Rate from the date such payment is due, after the
expiration of any applicable notice and grace period, until paid. The rate so
determined shall continue in effect following any default by Tenant pursuant to
this Lease. Payment

4



--------------------------------------------------------------------------------



 



of such interest shall not excuse or cure any default by Tenant under this
Lease. The parties agree that the payment of interest and the payment of Late
Charges provided for in Section 3.3(a) above are distinct and separate from one
another in that the payment of interest is to compensate Landlord for its
inability to use the money due from Tenant, while the payment of Late Charges is
to compensate Landlord for its additional administrative expenses in handling
and processing delinquent payments.
     Section 3.4 Security Deposit. Tenant shall deposit with Landlord upon
signing this Lease and, throughout the Term shall keep on deposit with Landlord,
the Security Deposit Amount set forth in Article 1 as security for the payment
by Tenant of the Rent and for the faithful performance of all the terms,
conditions and covenants of this Lease (the “Security Deposit”). Landlord shall
not be obligated to keep the Security Deposit as a separate fund, but may
commingle the Security Deposit with Landlord’s own funds. If at any time during
the Term Tenant shall default in the performance of any provisions of this Lease
beyond applicable notice and cure periods, Landlord may, but shall not be
required to, use the Security Deposit, or so much thereof as necessary, in
payment of any Rent in default, or in reimbursement of any expense incurred by
Landlord or in payment of the damages incurred by Landlord by reason of Tenant’s
default. In such event, Tenant shall, upon written demand from Landlord,
promptly remit to Landlord a sufficient amount in cash to restore the Security
Deposit to equal the Security Deposit Amount. Within 30 days after the
expiration of this Lease and surrender of the Demised Premises in accordance
with the terms and conditions of this Lease, the Security Deposit, or as much
thereof as has not been utilized for such purposes, shall be refunded to Tenant
without interest. Landlord may deliver the Security Deposit to the purchaser of
Landlord’s interest in the Demised Premises in the event such interest is sold,
and, in such instance, Landlord named herein shall be discharged from any
further liability with respect to the Security Deposit and Tenant shall look to
Landlord’s successor for the return of the Security Deposit. Notwithstanding the
above provisions of this Section 3.4, if any claims of Landlord exceed the
amount of the Security Deposit, Tenant shall remain liable for the balance of
such claims. Tenant may maintain the Security Deposit in the form of a letter of
credit so long as (i) the form and terms of said letter of credit and the
issuing bank thereunder shall each be reasonably satisfactory to Landlord, and
(ii) the letter of credit shall be fully transferable without cost to Landlord.
     Section 3.5 Rent Payments. All Rent payments shall be made to Landlord at
the address set forth in Article l, or at such other place designated by
Landlord in writing, in lawful currency of the United States of America. Rent
payments applicable to partial months falling within the Term shall be prorated.
If Tenant shall default in any payment of Rent, and while such default remains
uncured, Landlord may, by written notice to Tenant, require that all future Rent
payments be made by wire transfer of immediately available funds to an account
designated by Landlord or by unendorsed certified or official bank check payable
to Landlord.
ARTICLE 4
TENANT’S SHARE OF OPERATING COSTS AND TAXES
     Section 4.1 Definitions. As used herein:

5



--------------------------------------------------------------------------------



 



     (a) “Operating Costs” shall mean any and all costs, charges, expenses and
disbursements of every kind and nature which Landlord shall pay or become
obligated to pay in connection with the operation, ownership, maintenance,
management and repair of the Property, including, without being limited to, the
following:
     (1) All wage, salary and labor costs of all persons to the extent engaged
in the operation, maintenance, management and repair of the Property (including,
without being limited to, all applicable taxes, insurance and benefits).
     (2) Costs of any utilities supplied by Landlord (including, without being
limited to, heat, electricity, gas, water and sewer), fuel and supplies and
materials and of the operation and maintenance of all Property systems
(including, without being limited to, heating, ventilation and air-conditioning
(“HVAC”) systems and telecommunications systems).
     (3) Costs of repairs, replacements, and general maintenance, including,
without being limited to, exterior building maintenance, paving, curbs,
drainage, lighting, sidewalks and landscaping.
     (4) Professional fees and expenses (including, without being limited to,
legal, accounting, architectural and engineering fees), incurred by Landlord on
or after June 1, 2010.
     (5) All costs of making any alterations to the Building for life-safety
systems or energy conservation or other capital improvements required by any
governmental requirement enacted or amended after the date hereof or which are
primarily for the purpose of reducing or stabilizing Operating Costs, amortized
over the useful life of such improvements, with a return on capital at the rate
of ten percent (10%) per annum.
     (6) All property management fees, costs and expenses, not to exceed 2% of
annual gross rent.
     (b) Operating Costs — Exclusions. The term Operating Costs excludes:
     (1) Repairs and alterations which Landlord is required to make at its sole
cost and expense pursuant to Article 8 hereof and capital expenditures not
specifically included in Clause (5) of Section 4.1(a);
     (2) the cost of repairs or replacements incurred by reason of condemnation
or fire or any other risk;
     (3) expenditures for refinancing and for mortgage debt service;
     (4) Taxes;

6



--------------------------------------------------------------------------------



 



     (5) depreciation or amortization (other than as includable in Operating
Costs pursuant to Clause (5) of Section 4.1(a);
     (6) costs and expenses otherwise includable in Operating Costs, to the
extent that Landlord is reimbursed from other sources for such costs and
expenses;
     (7) interest on, and amortization of, debts (other than as includable in
Operating Costs pursuant to Clause (5) of Section 4.1(a)), late charges, penalty
interest or other similar charges in connection with debts or the late payment
of any Taxes unless delayed by Tenant’s payment to Landlord for the same;
     (8) brokerage commissions, origination fees, points, mortgage recording
taxes, title charges and other costs or fees incurred in connection with any
mortgage financing or refinancing;
     (9) brokerage commissions, attorneys’ fees and disbursements, any transfer
gains taxes, transfer taxes and recording charges and any other cost or expense
incurred in connection with the closing of a conveyance of all or any portion of
the Property or the Building;
     (10) salaries or other benefits of any nature whatsoever of executives or
employees of Landlord or Landlord’s affiliates above the grade of building or
property manager;
     (11) payments made by Landlord to a company or other entity affiliated with
Landlord for goods and services to the extent that such payments exceed the
range of amounts that would have been paid to independent third parties for
goods and services of like kind in connection with the operation, repair,
cleaning, maintenance, management and security of the Property;
     (12) fines or penalties payable by Landlord resulting from non-compliance
with laws to the extent Landlord is responsible for such compliance pursuant to
Section 6.2(a) hereof;
     (13) attorneys’ fees and disbursements and other costs in connection with
any judgment, settlement or arbitration resulting from any tort liability on the
part of Landlord and the amount of such settlement or judgment;
     (14) the cost of installing, maintaining and operating any specialty
facility to the extent such facility is for use by the general public, such as
an observatory, broadcasting facility, luncheon club, athletic club or
recreational club;
     (15) the costs of constructing any addition which adds leasable area to the
Building after the Commencement Date;

7



--------------------------------------------------------------------------------



 



     (16) arbitration and litigation expenses to the extent such expenses are
unrelated to the operation, repair, cleaning, maintenance, management or
security of the Property;
     (17) ground rent or other charges payable under superior leases;
     (18) costs incurred in connection with the removal, enclosure or
encapsulation of any asbestos or other Hazardous Materials unless introduced by
Tenant, or Tenant’s employees or Tenant’s agents in the Building or on the
Property;
     (19) costs incurred pursuant to any obligation of Landlord to indemnify
Tenant under this Lease.
     It is the intention of the parties that Tenant shall not be required to
make duplicate payments of an Operating Cost item if payment for such item was
made pursuant to any other provision of this Lease.
     (c) “Taxes” shall mean the aggregate amount of real estate and personal
property taxes and any special assessments levied, assessed or imposed upon the
Property, or any portion thereof, other than any water or sewer charge to the
extent the same are included in Operating Costs for the applicable calendar
year. If because of any change in the taxation of real estate, any other tax,
assessment or surcharge of any kind or nature (including, without being limited
to, any franchise, income, profit, sales, use, occupancy, gross receipts or
rental tax) is imposed upon, against or with respect to Landlord, or the
occupancy, rents or income therefrom, either in lieu of, in substitution for or
in addition to any of the foregoing Taxes, such other tax, assessment or
surcharge (which shall be measured as if the Property, or applicable portion
thereof, as the case may be, were the only asset of Landlord or such owner)
shall be deemed part of Taxes. With respect to any calendar year, all expenses,
including reasonable attorney’s, accounting and experts’ fees and expenses,
incurred in contesting the validity or amount of Taxes, the assessed valuation
of the Property, or any portion thereof, or in obtaining a refund of Taxes shall
be considered as part of Taxes for such year. Tenant, with the consent of the
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned, may contest the Taxes assessed against the Property, and Landlord
shall, at no cost to Landlord, co-operate with the Tenant in connection with
such contest.
     (d) “Insurance” shall mean costs of all insurance, including, without being
limited to, casualty, worker’s compensation, rental and liability insurance in
such amounts within the range as generally maintained by owners of comparable
warehouse/office properties; however, rental insurance shall cover loss of
rental for one (1) year, if available. Landlord shall carry full replacement
cost coverage for the Building, the cost for which shall be included in the
Operating Costs.
     Section 4.2 Tenant’s Payment of Operating Costs, Taxes and Insurance.

8



--------------------------------------------------------------------------------



 



     (a) Commencing as of June 1, 2010 and for each subsequent calendar year
during the Term, Tenant shall pay to Landlord, as Additional Rent, at the times
and in the manner provided below, Tenant’s Proportionate Share of the sum of
(1) Operating Costs for such calendar year, (2) Taxes for such calendar year,
and (3) Insurance for such calendar year (collectively, “Tenant’s Expense
Charge”). The Operating Costs for the period of June 1, 2010 to December 31,
2010 shall be apportioned appropriately. Notwithstanding the foregoing, the
amount charged to Tenant for any calendar year with respect to those
Controllable Expenses (defined below) in excess of the average Controllable
Expenses paid or incurred from June 1, 2010 through December 31, 2011, such
average herein called “Base Year Controllable Expenses”) is limited to the
amount by which the Base Year Controllable Expenses is exceeded by the Base Year
Controllable Expenses as increased at the cumulative annual compound rate of
five percent (5%). By way of illustration, if the Base Year Controllable
Expenses are $1.00 per square foot, excess Controllable Expenses chargeable to
Tenant for the next applicable calendar year pursuant to this paragraph 4.2
cannot exceed $0.05 per square foot, $0.1025 per square foot for the following
year, $0.1576 per square foot for the next calendar year, and so forth.
“Controllable Expenses” means those Expenses, which are within the reasonable
control of Landlord, and include, without limitation, any and all roof repair,
roof maintenance and roof replacement, but shall not include real estate taxes,
insurance costs, costs which are established by public utilities, and costs
which are subject to variation due to weather conditions, such as snow removal.
Further, in the event Tenant desires to undertake certain maintenance of the
Common Area at their own cost, provided that Tenant so notifies and coordinates
with Landlord the transfer of the maintenance of such items so as not to
conflict with any then existing service contracts, Tenant may perform such
maintenance at its sole costs and the maintenance of such item(s) shall
thereafter not be included in the Operating Costs.
     (b) At any time during the Term, Landlord shall have the right to compute
and deliver to Tenant a reasonable estimate (an “Estimate”) of Tenant’s Expense
Charge for the applicable calendar year and, without further notice, Tenant
shall pay to Landlord commencing with the next payment of Monthly Fixed Rent and
continuously thereafter with payments of Monthly Fixed Rent until delivery of
the next Estimate, monthly installments equal to one-twelfth of the amount set
forth in such Estimate, together with, in the case of the first such monthly
payment, an amount equal to the difference between (i) the amount of such
monthly installment times the number of months in such year preceding the first
monthly payment, less (ii) the amount of any monthly installments in respect of
the prior Estimate theretofore paid to Landlord. In the event Landlord is
required under any mortgage of the Land or the Building to escrow Operating
Costs and/or Taxes, Landlord may (without obligation) use the amount required to
be escrowed as a basis for determining the Estimate.
     (c) Landlord shall use commercially reasonable efforts to deliver to Tenant
within 120 days after the end of each calendar year during the Term a written
statement (the “Statement”) setting out in reasonable detail Tenant’s Expense
Charge for such year certified to be correct by Landlord. If the aggregate of
the monthly installments actually paid by Tenant to Landlord on account of the
estimated Tenant’s Expense Charge during

9



--------------------------------------------------------------------------------



 



any calendar year (the “Actual Payments”) differs from the amount of Tenant’s
Expense Charge payable according to the Statement (the “Obligated Payments”),
Tenant shall (1) if the Obligated Payments shall exceed the Actual Payments, pay
to Landlord, within 30 days after the date of delivery of the Statement, an
amount equal to such excess, or (2) if the Actual Payments shall exceed the
Obligated Payments, be granted a credit against the next installments of Rent in
an amount equal to such overpayment.
     (d) Tenant shall have the right to examine Landlord’s books and records
with respect to the items in a Statement during Normal Business Hours (except,
however, Saturdays) at any time within ninety (90) days following the furnishing
of the Statement to Tenant. In conducting such examination, Tenant must utilize
either its own full time salaried employees or an independent certified public
accountant (“CPA”), which CPA shall be paid by Tenant on an hourly fee for
services rendered basis, and not on a contingency fee basis, and which CPA shall
be subject to Landlord’s reasonable prior approval. Unless Tenant takes written
exception to any item on the subject Statement within one hundred twenty
(120) days after the furnishing of the Statement, such Statement shall be
considered as final and accepted by Tenant. If Tenant timely provides such
written exception to Landlord, but Landlord and Tenant disagree on the accuracy
of Tenant’s Expense Charge as set forth in the Statement, Tenant shall
nevertheless make payment in accordance with the Statement, but the disagreement
shall immediately be referred by Landlord for prompt decision to a mutually
acceptable public accountant or other professional consultant who shall be
deemed to be acting as an expert and not as an arbitrator, and a determination
signed by the selected expert shall be final and binding on both Landlord and
Tenant. If Landlord and Tenant shall fail to agree on such an expert within
15 days after Tenant’s notice of disagreement (as above described), such expert
shall be selected by the president of the local chapter of the National
Association of Real Estate Boards. Any adjustment required to be made by reason
of any such decision shall be made within 15 days thereof and payment shall be
made or credit allowed in the manner set forth in Section 4.2(c) hereof. If the
adjustment is greater than 5% of the amount of Operating Costs charged to
Tenant, and the amount of the adjustment is to be credited to Tenant, Landlord
will pay the cost of the expert; otherwise Tenant will pay the cost of the
expert.
     Section 4.3 Refunds; Other Items.
     (a) In the event a refund of any Operating Costs or Taxes is obtained and
actually paid to Landlord, Landlord shall credit an appropriate portion thereof
(after deducting any unrecouped expenses in connection with obtaining such
refund) to the next installment(s) of Rent.
     (b) The rendering of a Statement for any year shall not preclude Landlord
from issuing a correction thereto at a later time, including a correction for
items not included in the original Statement; however, any such correction
statement shall be delivered to Tenant within two (2) years of the date on which
the Statement to which the correction relates was delivered to Tenant.

10



--------------------------------------------------------------------------------



 



ARTICLE 5
COMPLETION AND OCCUPANCY OF DEMISED PREMISES
     Section 5.1 Completion of Demised Premises. Pursuant to Exhibit “D” to this
Lease, Tenant may elect to either have Landlord perform certain work within the
Demised Premises (“Work”) or advise Landlord that Tenant will perform the Work.
     Section 5.2 Occupancy of Demised Premises. The occupancy of the Demised
Premises or any part thereof for the conduct of business by Tenant or anyone
claiming by, under or through Tenant shall be conclusive evidence that
(a) Tenant accepts possession; (b) the Demised Premises were in good and
satisfactory condition, subject to latent defects; and (c) Landlord’s Work, if
any, was satisfactorily completed (but only if evidenced by a certificate of
Landlord’s architect pursuant to Paragraph 2 of Exhibit D if Landlord is
requested to perform the Landlord’s Work) at the time such occupancy for
business was so taken, subject to punchlist items, if any, indicated on a list
delivered by Tenant to Landlord on or before the date Tenant takes occupancy of
the Demised Premises.
ARTICLE 6
CONDUCT OF BUSINESS BY TENANT
     Section 6.1 Use of Demised Premises. Tenant shall use the Demised Premises
during the Term solely for use specified in Article 1 and for no other purpose.
     Section 6.2 Compliance with Laws and Requirements of Public Authorities.
     (a) At all times during the Term, Tenant shall give prompt notice to
Landlord of any notice Tenant receives of any violation of any law or
requirement of a governmental authority affecting the Demised Premises or the
Property or any regulation of the board of fire underwriters having jurisdiction
over the Property (“Applicable Law”), and, at its sole cost and expense, shall
comply with all Applicable Laws, including any violation, order or duty imposed
upon Landlord or Tenant, arising from or relating to (1) Tenant’s specific use
of the Demised Premises; (2) the specific manner or conduct of Tenant’s business
or operation of its installations, equipment or other property therein; (3) any
cause or condition created by or at the insistence of Tenant; or (4) breach of
any of Tenant’s obligations hereunder. Tenant shall have no responsibility for
the cost of compliance with all Applicable Laws, including the Americans with
Disabilities Act and Environmental Laws (hereafter defined), to the extent that
the Demised Premises is not, as of the date of this Lease, in compliance with
such laws. Landlord shall, at its sole cost and expense, promptly comply with
all Applicable Laws other than those which Tenant is required to comply with,
providing same adversely affect Tenant’s ability to conduct business at the
Demised Premises.
     (b) Tenant shall not do, permit or suffer any act or thing to be done which
is injurious to the Property or the Demised Premises, which is immoral, a
nuisance, contrary

11



--------------------------------------------------------------------------------



 



to Applicable Law or in violation of the certificate of occupancy issued for the
Building or which would result in the cancellation of, insurance maintained by
Landlord with respect to the Property or the Demised Premises.
     (c) Tenant shall not use, maintain or allow the use or maintenance of the
Demised Premises or any part thereof to treat, store, dispose of, transfer,
release, convey or recover Hazardous Materials (as hereinafter defined) nor
shall Tenant otherwise, in any manner, possess or allow the possession of any
Hazardous Materials on or about the Demised Premises; provided, however, any
Hazardous Material lawfully permitted and generally recognized as necessary and
appropriate for general office and warehouse use may be stored and used on the
Demised Premises so long as (i) such storage and use is in the ordinary course
of Tenant’s business permitted under this Lease; and (ii) such storage and use
is performed in compliance with all applicable laws. “Hazardous Materials” shall
mean any solid, liquid or gaseous waste, substance or emission or any
combination thereof which may (i) cause or significantly contribute to an
increase in mortality or serious illness, or (ii) pose the risk of a substantial
present or potential hazard to human health, to the environment or otherwise to
animal or plant life, and shall include without limitation hazardous substances
and materials described in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended; the Resource Conservation
and Recovery Act, as amended; and any other applicable federal, state or local
laws. Tenant shall immediately notify Landlord of the presence or suspected
presence of any Hazardous Materials on or about the Demised Premises and shall
deliver to Landlord any notice received by Tenant relating thereto.
     (d) Tenant agrees that it shall not keep, use, sell or offer for sale in or
upon the Demised Premises any article which may be prohibited by any then
available standard forms of fire insurance policies with extended coverage.
Tenant agrees to pay to Landlord any increase in premiums for insurance
maintained by Landlord with respect to the Demised Premises or the Property
resulting from the use of the Demised Premises by Tenant, whether, or not
Landlord has consented to such use.
     (e) Tenant shall pay all costs, expenses, fines, penalties or damages which
may be imposed upon Landlord by reason of Tenant’s failure to comply with the
provisions of this Section 6.2.
     Section 6.3 Rules and Regulations. Tenant and its agents, employees,
contractors and invitees shall faithfully observe and comply with the rules and
regulations attached hereto as Exhibit C and incorporated herein by this
reference, and such reasonable changes thereto, whether by modification,
elimination or addition which are not inconsistent with any of the provisions of
this Lease, as Landlord may, at any time and from time to time, make in respect
of the Demised Premises and/or the Property (the “Rules and Regulations”). Such
changes shall be effective upon notice thereof from Landlord to Tenant. In the
case of any conflict or inconsistency between the provisions of this Lease and
any of the Rules and Regulations, as originally promulgated or as changed, the
provisions of this Lease shall control.

12



--------------------------------------------------------------------------------



 



ARTICLE 7
COMMON AREA
     Section 7.1 Control of Common Area.
     (a) As used in this Lease, the term “Common Area” shall mean the Property,
other than the Demised Premises, which includes all parking areas, sidewalks,
landscaping, curbs, driveways, private streets and alleys, lighting facilities
and the like. Landlord grants Tenant a nonexclusive license for the Term, to use
in common with the invitees, employees or agents of Landlord for the purpose of
exercising any rights or performing any obligations of Landlord under this Lease
and Tenant, the Common Area, subject to the terms and conditions of this Lease
and to the Rules and Regulations.
     (b) Subject to Tenant’s reasonable approval or if required by any
governmental authority, Landlord reserves the right, at any time and from time
to time, without incurring any liability to Tenant therefor, to change the
arrangement, dimensions and/or location of parking areas or other parts of the
Common Area.
     Section 7.2 Intentionally deleted.
ARTICLE 8
REPAIRS, ALTERATIONS AND MECHANICS’ LIENS
     Section 8.1 Repairs.
     (a) Landlord shall, at its sole cost, make all necessary repairs to keep
the exterior walls, foundation and structural frame of the Building and as part
of Operating Costs perform all necessary repairs and maintenance to keep the
roof and the Common Area, in good order and repair, excluding, however, all
repairs which Tenant is obligated to make or pay for pursuant to this
Section 8.1. Landlord agrees to exercise its rights under the existing roof
warranty, which has been or will be transferred to the Landlord and which is
attached hereto as Exhibit E. Tenant shall give Landlord prompt notice of any
defective condition in the roof, roof membrane, any plumbing, heating system or
electrical lines located in, servicing or passing through the Demised Premises
and following such notice, Landlord shall use commercially reasonable efforts
where practicable to initiate all repairs promptly and to remedy the condition
with due diligence, subject to unavoidable delay, but at the expense of Tenant
if repairs are necessitated by any act attributable to Tenant, Tenant’s
servants, agents, employees, invitees or licensees; provided, however, that no
liability of Landlord to Tenant shall accrue hereunder unless and until Tenant
has given notice to Landlord of the specific repair to be made.
     (b) Tenant, at its sole cost and expense, shall take good care of the
Demised Premises, including all Building equipment and HVAC and other systems
located therein and serving the Demised Premises and plate glass, floors,
windows and doors, and

13



--------------------------------------------------------------------------------



 



Tenant’s property and fixtures. Tenant, at its expense, shall obtain a
preventative maintenance contract on the HVAC system, the form and contractor
under which shall be subject to Landlord’s reasonable approval. Tenant shall
provide Landlord with an executed copy of the preventative maintenance contract
no later than ninety (90) days after the Commencement Date. The preventative
maintenance contract shall provide for the inspection and maintenance of the
HVAC system on not less than a semi-annual basis. All repairs made by or on
behalf of Tenant shall be made and performed in accordance with the provisions
of Section 8.2 and shall be at least equal in quality and design to the original
construction of the Demised Premises and the Building. If Tenant fails to
proceed with due diligence to make repairs required to be made by Tenant, and
such failure shall continue for 10 days after notice from Landlord, the same may
be made by Landlord at the expense of Tenant and the amount so incurred by
Landlord shall be paid to Landlord by Tenant within 20 days after submission of
a bill or statement therefor by Landlord.
     Section 8.2 Alterations. Tenant shall not make any alterations, additions
or improvements (collectively, “Alterations”) in or to the Demised Premises,
except pursuant to Exhibit “D”, without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Tenant shall
only utilize contractors reasonably approved by Landlord. Tenant shall, before
making any Alterations, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof and shall deliver promptly
duplicates of all such permits, approvals and certificates to Landlord, and
Tenant agrees to carry, and to cause Tenant’s contractors and sub-contractors to
carry such workmen’s compensation, general liability, personal and property
damage insurance as Landlord may reasonably require. Upon completion of any
Alterations, Tenant shall deliver to Landlord one set of “as-built” plans and
specifications therefor. All fixtures and all paneling, partitions, and like
Alterations (but not FF&E Work, including therein any racking or railing system
installed by Tenant which Tenant shall remove upon the expiration or earlier
termination of the Lease), installed in the Demised Premises, either by Tenant
or by Landlord on Tenant’s behalf, shall become the property of Landlord and
shall remain upon and be surrendered with the Demised Premises upon the
expiration or earlier termination of the Lease, unless Landlord, by notice to
Tenant given no later than 20 days prior to the Expiration Date of this Lease
(or within 20 days after the earlier termination hereof), elects to have them
removed by Tenant, in which event, the same (except for, Tenant’s Work,
Landlord’s Work, done pursuant to Exhibit D, but including other Alterations
[unless at the time of Tenant’s request for approval of installation, Landlord
advises Tenant in writing that such Alterations need not be removed upon
expiration or earlier termination of this Lease, and, if after Tenant’s written
notice to Landlord to request such determination, if Landlord does not so advise
Tenant of the requirement of removal of all or any of such Alterations, Tenant
shall not be required to remove such Alterations at the expiration or earlier
termination of this Lease], and furniture, fixtures and equipment installed by
or for Tenant, in connection with Tenant’s occupancy of the Demised Premises)
shall be removed from the Demised Premises by Tenant. Nothing in this section
shall be construed to give Landlord title to or to prevent Tenant’s removal of
trade fixtures, moveable office furniture and equipment, but upon removal of any
such equipment and fixtures from the Demised Premises or upon removal of other
installations as may be required by Landlord, Tenant shall immediately and at
its expense, repair and restore the

14



--------------------------------------------------------------------------------



 



Demised Premises to the condition existing prior to installation (subject to
ordinary wear and tear) and repair any damage to the Demised Premises or the
Property due to such removal. All property that was permitted or required to be
removed by Tenant at the end of the Term but which remains in the Demised
Premises for 10 business days after Tenant vacates the Demised Premises shall be
deemed abandoned and may, at the election of Landlord, either be retained as
Landlord’s property or may be removed from the Demised Premises by Landlord at
Tenant’s expense.
     Section 8.3 Mechanics’ Liens. Tenant shall (a) pay before delinquency all
costs and expenses of work done or caused to be done by Tenant in the Demised
Premises; (b) keep the title to the Property and every part thereof free and
clear of any lien or encumbrance in respect of such work; and (c) indemnify and
hold harmless Landlord against any claim, loss, cost, demand (including
reasonable legal fees), whether in respect of liens or otherwise, arising out of
the supply of material, services or labor for such work. Tenant shall promptly
notify Landlord of any lien, claim of lien or other action of which Tenant has
knowledge and which affects the title to the Property or any part thereof, and
shall cause the same to be removed within 15 days (or such additional time as
Landlord may consent to in writing). If Tenant shall fail to remove same within
said time period, Landlord may take such action as Landlord deems necessary to
remove the same and the entire cost thereof shall be immediately due and payable
by Tenant to Landlord and such amount shall bear interest at the Default Rate.
Nothing contained in this Section 8.3 or elsewhere in this Lease shall be deemed
or construed in any way as giving Tenant any right, power or authority to
contract for or permit the rendering of any services or the furnishing of any
materials that would give rise to the filing of a materialmen’s, mechanics’ or
other lien against the Demised Premises or any other portion of the Property.
ARTICLE 9
UTILITIES AND BUILDING SERVICES
     Section 9.1 Utilities and Building Services. Tenant shall obtain in its own
name and shall pay directly to the appropriate supplier the cost of all
utilities and services serving the Demised Premises, including but not limited
to: natural gas, heat, light, electrical power, telephone, janitorial service,
refusal disposal and other utilities and services. If, however, any such
services or utilities are jointly master-metered (i.e., water and sewer charges)
Tenant shall pay Tenant’s Proportionate Share of said charges as part of
Operating Costs unless as otherwise provided in this Lease.
     Section 9.2 Interruption of Services. Landlord does not covenant that
utility or other Building services will be free from interruptions caused by
repairs, improvements, changes of service, alterations, strikes, lockouts, labor
controversies, accidents, inability to obtain fuel, water or supplies or any
other cause beyond the reasonable control of Landlord. No such interruption of
service shall be deemed a constructive eviction or disturbance of Tenant’s use
and possession of the Demised Premises or any part thereof, or otherwise render
Landlord liable to Tenant for damages, by abatement of rent or otherwise, or
otherwise relieve Tenant from performance of Tenant’s obligations under this
Lease. Tenant hereby waives and releases all claims against Landlord for damages
arising from such interruption or stoppage of such services.

15



--------------------------------------------------------------------------------



 



ARTICLE 10
PROPERTY AND OTHER TAXES
     Section 10.1 Tenant’s Property. In addition to the Rent and other charges
to be paid by Tenant hereunder, Tenant shall reimburse Landlord, upon demand,
for any and all taxes payable by Landlord whether or not now customary or within
the contemplation of the parties hereto, levied, assessed or imposed: (1) upon
or with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Demised Premises or any
portion thereof; (2) upon the measured value of Tenant’s personal property
owned, installed, used or located in the Demised Premises, it being the
intention of Landlord and Tenant that, to the extent possible, such personal
property taxes shall be billed to and paid directly by Tenant; (3) upon the
leasehold interest or any right of occupancy of Tenant in the Demised Premises;
or (4) upon this transaction. Any reimbursement referred to above shall be
collectible by Landlord as Additional Rent hereunder.
     Section 10.2 Increased Value of Improvements. If the tenant improvements in
the Demised Premises, whether installed or paid for by Landlord or Tenant and
whether or not affixed to the real property so as to become a part thereof, are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “Building Standard” in
other space in the Building are assessed, then the real property taxes and
assessment levied against Landlord, or against the Building or any portion
thereof, by reason of such excess assessed valuation shall be deemed to be taxes
levied against personal property of Tenant and shall be governed by the
provisions of Section 10.1 above. If the records of the tax assessor having
jurisdiction over the Building are available and sufficiently detailed to serve
as a basis for determining whether such tenant improvements are assessed at a
higher valuation than Landlord’s “Building Standard,” such records shall be
binding on both Landlord and Tenant; otherwise, the actual cost of construction
shall be the basis for such determination.
ARTICLE 11
INSURANCE AND INDEMNITY
     Section 11.1 Tenant’s Insurance. At all times Tenant shall keep in full
force and effect a policy of comprehensive public liability and property damage
(with respect to Tenant’s property and any improvements to the Building made by
Tenant but not as to the Building itself) insurance with respect to the Demised
Premises, in such limits as may be reasonably required from time to time by
Landlord. The limits of public liability insurance on the Commencement Date
shall be not less than $3,000,000 for death or injury to any number of persons
or for property damage, for each occurrence. In no event shall the limits of any
coverage maintained by Tenant pursuant to this Section 11.1 be considered as
limiting Tenant’s liability under this Lease. The property damage policy shall
name Landlord, any person, firms or corporations (including, without being
limited to, any mortgagee or lessor of Landlord) designated by Landlord and
Tenant as insureds to the extent their interests may appear. The liability
policies, which shall name the Landlord as an additional insured, shall include
blanket contractual liability

16



--------------------------------------------------------------------------------



 



coverage which insures contractual liability under the indemnifications set
forth in Section 11.2 hereof and shall contain a clause that the insurer will
not cancel or change the insurance without first giving Landlord 30 days prior
written notice. The insurance shall be written by an insurance company, licensed
and qualified to do business in the State in which the Property is located,
which is reasonably acceptable to Landlord. An original copy of the policy or a
certificate of insurance shall be delivered to Landlord upon the execution and
delivery of this Lease and replacement certificates shall be delivered not less
than ten (10) days prior to the expiration of any then existing coverage. The
insurance which Tenant is required to maintain in force and effect under this
Section 11.1 shall be primary insurance as respects Landlord (and any other
additional insureds designated by Landlord) and not excess over or contributory
with any other available insurance. Certificates of insurance evidencing the
liability insurance coverage required under this Section 11.1 shall contain an
endorsement to such effect. In addition, at all times during the Term hereof,
Tenant shall procure and maintain Worker’s Compensation Insurance in accordance
with the laws of the State in which the Property is located.
     Section 11.2 Indemnity and Non-Liability.
     (a) Neither Landlord nor Landlord’s agents (including, without being
limited, to the Managing Agent), employees, contractors, officers, trustees,
directors, shareholders, partners or principals (disclosed or undisclosed) shall
be liable to Tenant or Tenant’s agents, employees, contractors, invitees or
licensees or any other occupant of the Demised Premises, and Tenant shall save
Landlord, its successors and assigns and their respective agents, employees,
contractors, officers, trustees, directors, shareholders, partners and
principals (disclosed or undisclosed) harmless from any loss, cost, liability,
claim, damage, expense (including reasonable attorneys’ fees and disbursements),
penalty or fine incurred in connection with or arising from any injury to Tenant
or to any other person or for any damage to, or loss (by theft or otherwise) of,
any of Tenant’s property or of the property of any other person, irrespective of
the cause of such injury, damage or loss (including the acts or negligence of
any tenant or of any owners or occupants of adjacent or neighborhood property or
caused by operations in construction of any private, public or quasi-public
work) unless due to the gross negligence or willful misconduct of Landlord or
Landlord’s agents or employees. However, even if such loss or damage is caused
by the gross negligence or willful misconduct of Landlord, its agents or
employees, Tenant waives, to the full extent permitted by law, any claim for
consequential damages in connection therewith. To the extent of Tenant’s
insurance coverage, Landlord, and its agents and employees, shall not be liable,
for any loss or damage to any person or property due to the gross negligence of
Landlord, its agents or employees.
     (b) Neither any (1) performance by Landlord, Tenant or others of any
repairs, improvements, alterations, additions, installations, substitutions,
betterments or decorations in or to the Property or the Building, the Building
equipment and systems, the Common Areas or the Demised Premises, (2) failure of
Landlord or others to make any such repairs or improvements, (3) damage to the
Property or the Building, the Building equipment and systems, the Common Areas,
the Demised Premises or Tenant’s property, (4) injury to any persons, caused by
other tenants or persons in the Building, or by

17



--------------------------------------------------------------------------------



 



operations in the construction of any private, public, or quasi-public work, or
by any other cause, (5) latent defect in the Building, the Building equipment
and systems, the Common Areas or the Demised Premises, nor (6) inconvenience or
annoyance to Tenant or injury to or interruption of Tenant’s business by reason
of any of the events or occurrences referred to in the foregoing subdivisions
(1) through (5) shall impose any liability on Landlord to Tenant, other than,
subject to Section 24.10 hereof, such liability as may be imposed upon Landlord
by law for Landlord’s gross negligence or the gross negligence of Landlord’s
agents or employees in the operation or maintenance of the Building, the
Building equipment and systems or the Common Areas or for the breach by Landlord
of any express covenant of this Lease on Landlord’s part to be performed.
     (c) Tenant hereby indemnifies and holds harmless Landlord and Landlord’s
agents, employees, contractors, officers, trustees, directors, shareholders,
partners or principals (disclosed or undisclosed) from any loss, cost,
liability, claim, damage, expense (including reasonable attorneys’ fees and
disbursements), penalty or fine incurred in connection with claims asserted by
any third party arising from (1) any default by Tenant in the performance of any
of the terms of this Lease on Tenant’s part to be performed, or (2) the use or
occupancy or manner of use or occupancy of the Demised Premises by Tenant or any
person claiming under Tenant, or (3) any acts, omissions or negligence of Tenant
or any such person, or the contractors, agents, employees, invitees, licensees,
assignees or sublessees of Tenant or any such person, or (4) any accident,
injury or damage whatsoever caused to any person or to the property of any
person and occurring in or about the Demised Premises. Tenant’s obligations
under this Section 11.2 shall survive the expiration or earlier termination of
this Lease.
     (d) Tenant shall pay to Landlord as Additional Rent, within 20 days after
submission by Landlord to Tenant of bills or statements therefor, sums equal to
all losses, costs, liabilities, claims, damages, fines, penalties and expenses
referred to in this Section 11.2.
     Section 11.3 Waiver of Subrogation. Landlord and Tenant shall each endeavor
to procure an appropriate clause in, or endorsement to, each of its respective
policies for property damage, fire and extended coverage insurance, pursuant to
which the insurance company waives subrogation or consents to waiver of its
right of recovery against the other party, which, in the case of Tenant, shall
be deemed to include any subtenant in the Demised Premises, and having obtained
such clause or endorsement of waiver of subrogation or consent to a waiver of
the right of recovery, such party hereby agrees that it will not make any claim
against or seek to recover from the other for any loss or damage to its property
or the property of others covered by such property damage fire or extended
coverage insurance; provided, however, that the release, discharge and covenant
not to sue herein contained shall be limited by the terms and provisions of the
waiver of subrogation clause or endorsement, or the clause or endorsement
consenting to a waiver of right of recovery, and shall be co-extensive
therewith. If either party hereto shall not be able to obtain such clause or
endorsement on a particular policy or if the inclusion of such clause or
endorsement would result in an increase in premium, then that party shall so
notify the other party hereto at least 15 days prior to the date the policy is
to take effect. The other party shall be obligated to pay the amount of any
increase in premium resulting from the inclusion of

18



--------------------------------------------------------------------------------



 



such clause or endorsement, unless such other party notifies the party obtaining
the insurance, within twenty (20) days following notice of the amount of such
increase, that such other party declines to pay such increase, in which event
the party obtaining the insurance may omit such clause or endorsement. If a
party shall fail to give notice either of inability to obtain such clause or
endorsement or notice of an increase in premium, then that party shall be deemed
to have waived its right of recovery from the other party with respect to any
loss or damage insured against by the policy with respect to which notice was
not given as provided above.
     Section 11.4 Tenant shall in no event be responsible for the cost of
remediation of any Hazardous Materials in place as of the Commencement Date,
except if resulting from the act or omission of Tenant or its agents, employees
or contractors. Landlord shall indemnify and hold Tenant harmless from and
against any and all costs of any required or necessary investigation, repair,
cleanup or detoxification and the preparation of any closure or other required
plans in connection therewith, whether voluntary or compelled by governmental
authority, to the extent that such costs are incurred due to Hazardous Materials
which are located at the Property prior to the execution of this Lease, and
Landlord shall, at its sole cost and expense, promptly remediate such Hazardous
Materials if required by law.
ARTICLE 12
DAMAGE BY CASUALTY
     Section 12.1 Notice. Tenant shall give prompt written notice to Landlord of
any damage caused to the Demised Premises by fire or other casualty.
     Section 12.2 Restoration of Improvements.
     (a) In the event the Demised Premises are damaged by fire or other
casualty, Landlord shall, unless this Lease is terminated as hereinafter
provided, proceed with reasonable diligence and at its sole cost and expense to
repair the Demised Premises, but only to the extent of available insurance
proceeds. Tenant shall promptly, at its sole cost and expense, remove such of
its furniture and other belongings from the Demised Premises as Landlord shall
require in order to repair and restore the Demised Premises. Until any such
repairs to the Demised Premises are completed, the Fixed Rent shall be abated in
proportion to the part of the Demised Premises, if any, that is unusable by
Tenant in the conduct of its business.
     (b) If (1) the Demised Premises shall be (i) totally destroyed or
substantially damaged, or (ii) partially destroyed or damaged by a casualty not
sufficiently covered by insurance or, even if covered by insurance, which cannot
be restored to tenantable condition within 180 days after the casualty, or
(2) the Building shall be destroyed to the extent of one-quarter or more of its
then value or so damaged that substantial alteration, demolition or
reconstruction of the Building shall be required, whether or not covered by
Landlord’s insurance, then in either such event Landlord or Tenant (unless the
casualty is caused by Tenant, Tenant’s employees or Tenant’s agents) may elect
to proceed to rebuild and repair the Demised Premises or to terminate this
Lease, effective upon giving

19



--------------------------------------------------------------------------------



 



notice of such election to the other within 30 days after the occurrence of such
casualty. However, notwithstanding anything to the contrary set forth above,
providing Tenant has not elected to terminate the Lease in accordance with the
provisions set forth above, and Landlord’s rental interruption insurance will
provide benefits to Landlord for the period of time which is required for
Landlord to rebuild and repair the Building pursuant to this paragraph, Landlord
shall proceed to so rebuild and repair the Building, and Landlord shall not have
the right to terminate this Lease in such circumstances. Landlord’s obligation
to rebuild and repair under this Section 12.2 shall in any event be limited to
restoring the Building and the Demised Premises to substantially the condition
in which they existed prior to the casualty (in no event shall Landlord be
required to repair any of Tenant’s leasehold improvements, fixtures, equipment,
furniture, furnishings and personal property). Tenant agrees that, promptly
after the completion of such work by Landlord, it will proceed with reasonable
diligence and at its sole cost and expense to rebuild, repair and restore its
fixtures, equipment and other installations.
     (c) Tenant shall have no right to terminate this Lease in the event of the
damage or destruction of the Demised Premises other than as set forth in this
Section 12.2 and hereby waives the provisions of any Applicable Law granting
Tenant such right.
     Section 12.3 Damage During Last Year of Lease Term. Without limiting
Landlord’s rights under Section 12.2, in the event the Building or Demised
Premises shall be substantially damaged during the last year of the term of this
Lease, either Tenant or Landlord may elect to terminate this Lease effective
upon giving notice of such election, in writing, to the other within thirty
(30) days after the happening of the fire or other casualty.
ARTICLE 13
EMINENT DOMAIN
     Section 13.1 Taking of Demised Premises. If during the Term all of the
Demised Premises shall be taken for any public or quasi-public use under any
statute or by right of eminent domain, or sale-in-lieu of such taking, this
Lease shall automatically terminate on the date on which the condemning
authority takes possession of the Demised Premises (hereinafter called the “Date
of Taking”). If so much of the Demised Premises (but less than all) is taken as
shall render the Demised Premises unusable for Tenant’s business purposes,
Tenant and Landlord shall each have the right to terminate this Lease by giving
written notice to the other party of termination within 30 days after the Date
of Taking.
     Section 13.2 Partial or Temporary Taking of Building.
     (a) If during the Term, the Building, or any portion thereof, is taken or
sold as set out in Section 13.1, then (1) if substantial alteration or
reconstruction of the Building is necessary as a result thereof; (2) if
one-quarter or more of the value of the Building is included in such taking or
sale; or (3) if such portion of the Common Areas shall be taken as to materially
interfere or prevent access to the Building or reduce the value of the Land

20



--------------------------------------------------------------------------------



 



and the Building by more than one-quarter; then, either Tenant or Landlord shall
have the right to terminate this Lease by giving to the other at least 30 days’
written notice thereof.
     (b) If during the Term the Building or the Common Areas, or any portion
thereof, shall be taken as set out in Section 13.1 for a period of less than one
(1) year, this Lease shall remain in full force and effect subject to
Section 13.4 hereof. If such a taking shall be for a period of one (1) year or
more, then the provisions of Section 13.1 and Section 13.2(a), as the case may
be, shall be applicable.
     (c) If either party exercises its rights of termination under Section 13.1
or 13.2 (and any such right must be exercised within 30 days after the Date of
Taking, failing which such right shall be deemed waived), this Lease shall
terminate on the date stated in the notice, provided, however, that no
termination pursuant to notice hereunder may occur later than 60 days after the
Date of Taking.
     Section 13.3 Surrender. On the date of any termination under Section 13.1
or 13.2, Tenant shall immediately surrender to Landlord the Demised Premises and
all interests therein under this Lease and Tenant shall pay Landlord Rent
through the date of termination (or through the Date of Taking if such date
shall not be the same as the date of termination). Landlord may, through
judicial process, re-enter and take possession of the Demised Premises and
remove Tenant therefrom.
     Section 13.4 Rent Adjustment for Partial Taking of Demised Premises. If any
portion of the Demised Premises (but less than the whole thereof) is so taken,
and no rights of termination herein conferred are timely exercised, the Term
shall expire (or, in respect of a taking pursuant to Section 13.2(b) hereof,
have no force and effect for the period of such temporary taking) with respect
to the portion so taken on (or from) the Date of Taking. In such event, the Rent
thereafter payable under this Lease shall be adjusted pro rata in order to
account for the resulting reduction (either temporarily or permanently) in the
number of rentable square feet in the Demised Premises.
     Section 13.5 Awards. Upon any taking or sale described in this Article 13,
Landlord shall be entitled to receive and retain the entire award or
consideration for the affected lands and improvements, and Tenant shall not have
nor advance any claim against Landlord or anyone else for the value of its
property or its leasehold estate under this Lease, or for the costs or removal
or relocation, or business interruption expense or any other damages arising out
of such taking or purchase. Nothing herein shall give Landlord any interest in
or preclude Tenant from seeking and recovering on its own account a separate
award from the condemning authority attributable to the taking or purchase of
Tenant’s trade fixtures, or the removal or relocation of its business and
effects, or the interruption of its business provided that Landlord’s award is
not diminished thereby. If any such award made or compensation paid to either
party specifically includes an award or amount for the other, the party first
receiving the same shall promptly account therefor to the other.

21



--------------------------------------------------------------------------------



 



ARTICLE 14
RIGHTS RESERVED TO LANDLORD
     Section 14.1 Access to Demised Premises. Landlord and Landlord’s agents
shall have the right (but shall not be obligated) to enter the Demised Premises
in any emergency at any time, and to perform any acts related to the safety,
protection or preservation thereof or of the Building. At other reasonable
times, and upon reasonable notice, Landlord may enter the Demised Premises
(1) to examine and make such repairs, replacements and improvements as Landlord
may deem necessary or, subject to Tenant’s reasonable approval, reasonably
desirable to the Demised Premises or to any other portion of the Building,
(2) for the purpose of complying with laws, regulations and other requirements
of governmental authorities or the provisions of this Lease, (3) for the purpose
of posting notices of nonresponsibility, or (4) for the purposes of showing the
same to prospective purchasers or mortgagees of the Building, and during the
last 12 months of the Term for the purpose of showing the same to prospective
tenants. Tenant shall permit Landlord to use and maintain and replace unexposed
pipes and conduits in and through the Demised Premises and to erect new
unexposed pipes and conduits therein. Landlord may, during the progress of any
work in the Demised Premises, take all necessary materials and equipment into
the Demised Premises and close or temporarily suspend operation of areas of the
Demised Premises without such interference constituting an eviction. Tenant
shall not be entitled to any damages by reason of loss or interruption of
business or otherwise during such periods. During such periods Landlord shall
use reasonable efforts to minimize any interference with Tenant’s use of the
Demised Premises. If Tenant is not present to open and permit an entry into the
Demised Premises, Landlord or Landlord’s agents may enter the same whenever such
entry may be necessary or permissible by master key or otherwise, provided
reasonable care is exercised to safeguard Tenant’s property. Such entry shall
not render Landlord or its agents liable therefor, nor in such event shall the
obligations of Tenant hereunder be affected. If during the last month of the
Term Tenant shall have removed all or substantially all of Tenant’s property
therefrom, Landlord may immediately enter, alter, renovate or redecorate the
Demised Premises without limitation or abatement of Rent or without incurring
liability to Tenant for any compensation, and such act shall have no effect on
this Lease or Tenant’s obligations hereunder.
     Section 14.2 Additional Rights. Landlord shall have the following
additional rights exercisable without notice (except as provided below) and
without liability to Tenant for damage or injury to property, person or
business, all claims for damage being hereby released, and without effecting an
eviction or disturbance of Tenant’s use or possession or giving rise to any
claim for setoffs, or abatement of Rent:
     (a) Subject to Tenant’s reasonable approval, to change the name, number or
designation by which the Building may be known;
     (b) Subject to Tenant’s reasonable approval, to make such changes in or to
the Building, including the building equipment and systems, as Landlord may deem
necessary or desirable, provided that any such change does not deprive Tenant of
a

22



--------------------------------------------------------------------------------



 



reasonable means of access to the Demised Premises or unreasonably interfere
with the use of the Demised Premises;
     (c) Intentionally deleted;
     (d) After any applicable notice and the expiration of any applicable cure
period, to perform any act, obligation or other commitment required of or by
Tenant which Tenant has not performed for any reason whatsoever (including,
without being limited to, obtaining insurance coverage), and to charge Tenant as
Additional Rent all reasonable costs and expenses incurred by Landlord for such
performance, together with interest thereon at the Default Rate from the dates
of Landlord’s expenditures until paid.
ARTICLE 15
ASSIGNMENT AND SUBLETTING
Section 15.1 Consent Required.
     (a) Except with respect to a “Permitted Affiliate Transfer” (as hereinafter
defined), Tenant shall not, voluntarily or involuntarily, by operation of law or
otherwise: (i) assign, mortgage, pledge, encumber or in any manner transfer this
Lease in whole or in part, or (ii) sublet all or any part of the Demised
Premises, or allow any other person to occupy all or any part thereof, without
the prior written consent of Landlord in each instance, the granting of which
consent shall not be unreasonably withheld, delayed or conditioned, and any
attempt to do any of such acts without such consent shall be null and void and
of no effect. Along with Tenant’s request, Tenant shall pay Landlord Five
Hundred and No/100 Dollars ($500.00) to cover Landlord’s expenses in reviewing
said request. Provided written notice is given Landlord, a transfer of control
of Tenant, including, without being limited to, a transfer of stock or
partnership interest or the merger, consolidation, sale of all or substantially
all of the other assets of Tenant or other corporate or other reorganization of
Tenant (whether or not Tenant shall be the surviving entity), shall not be
deemed an assignment under this Lease and shall not be subject to the provisions
of this Article, including the requirement of obtaining Landlord’s prior
consent. The consent by Landlord to any assignment, mortgage, pledge,
encumbrance, transfer or subletting shall not constitute a waiver of the
necessity for such consent to any subsequent assignment, mortgage, pledge,
encumbrance, transfer or subletting.
     (b) In the event Tenant desires to assign this Lease or sublet all or a
portion of the Demised Premises, Tenant shall advise Landlord of its intention
to sublease or assign this Lease.
     (c) Within fifteen (15) days after receiving such notice, Landlord shall
have the right to terminate this Lease if the proposed transaction is an
assignment; or as to a sublease, terminate this Lease for only the portion of
the Demised Premises to be subleased (the “Subject Premises”).

23



--------------------------------------------------------------------------------



 



     (d) If within said fifteen (15) day period Landlord does not terminate this
Lease in the case of a proposed assignment or terminate the Lease as to the
Subject Premises pursuant to Section 15.1(c), Landlord shall not unreasonably
withhold its consent to the proposed sublease or assignment. Such consent shall
be granted or denied (stating in reasonable detail the reasons for any denial)
within fifteen (15) days after Landlord receives a term sheet setting forth the
principal economic terms of the proposed sublease or assignment and sufficient
information to permit Landlord to determine the acceptability, financial
responsibility, and character of subtenant or assignee. If Landlord fails or
refuses to consent or deny its consent to any such transaction within three
(3) business days from receipt of written notice from Tenant following the
expiration of the fifteen (15) day period as provided in the immediately
preceding sentence, advising Landlord of such failure or refusal, Landlord shall
be deemed to have approved such transaction. Such consent shall be deemed to be
reasonably withheld if: (i) in the judgment of Landlord the purposes for which
the subtenant or assignee intends to use the Demised Premises or Subject
Premises are in violation of the terms of this Lease; (ii) Tenant is in default
under this Lease beyond any applicable notice and cure period; (iv) the Subject
Premises or the remaining balance of the Demised Premises, if any, does not have
appropriate means of ingress and egress or is not suitable for normal renting
purposes; (v) the proposed subtenant or assignee is a governmental unit;
(vi) the assignee or sublessee is not, in the reasonable judgment of Landlord,
solvent or does not have unencumbered assets of a value at least equal to twice
the projected annual costs of the obligations to be assumed; (vii) in the
judgment of Landlord such a sublease or assignment would violate any term,
condition, covenant, or agreement of the Landlord involving the Building, or any
other tenant’s lease within it; (viii) the proposed use or occupancy of the
Demised Premises or Subject Premises, as the case may be, by the assignee or
sublessee would either violate any applicable law, statute, ordinance, code or
regulation or would impose any obligation upon Landlord to comply with any of
the foregoing or increase Landlord’s obligation to comply with any of the
foregoing; or (ix) any such proposed sublease or assignment would cause a breach
of the ERISA representations set forth in Section 24.14 below. Notwithstanding
anything to the contrary contained in this Lease, Tenant’s sole right and remedy
in any dispute as to whether Landlord’s consent to a proposed sublease or
proposed assignment has been unreasonably withheld shall be an action for
declaratory judgment or specific performance and Tenant shall not be entitled to
any damages if Landlord is adjudged to have unreasonably withheld such consent.
     (e) If Landlord grants consent to any assignment or sublease hereunder, it
shall be upon and subject to the following terms: (i) the terms and conditions
of this Lease shall in no way be deemed modified, abrogated or amended;
(ii) Tenant shall pay Landlord a reasonable fee (not to exceed $2,500.00)
determined by Landlord for each sublease or assignment submitted; and (iii) the
consent shall not be deemed a consent to any further subletting or assignments
by either Tenant, subtenants or assignees. In addition to the foregoing
conditions, if Tenant shall assign this Lease, the assignee shall expressly
assume all obligations of Tenant hereunder in a written instrument reasonably
satisfactory to Landlord and furnished to Landlord by Tenant not later than
fifteen (15) days prior to the effective date of the assignment; if Tenant shall
sublease any portion or

24



--------------------------------------------------------------------------------



 



all of the Demised Premises as permitted herein, Tenant shall obtain and furnish
to Landlord, not later than fifteen (15) days prior to the effective date of
such sublease and in form reasonably satisfactory to Landlord, the written
agreement of such subtenant to the effect that the subtenant will attorn to
Landlord, at Landlord’s option and written request, in the event this Lease
terminates before the expiration of the sublease. If Tenant intends to sublease
all or a portion of the Demised Premises and received any required approval of
the Landlord, Tenant shall provide Landlord with a copy for review of the
sublease intended to be executed. Tenant shall not be released from any
obligations or liabilities under this Lease as a result of any assignment of
this Lease or sublet of all or any portion of the Demised Premises.
     (f) If Tenant shall assign this Lease or sublet all or any portion of the
Demised Premises pursuant to the terms of this Article 15, then Tenant shall pay
Landlord as additional Rent, fifty percent (50%) of the excess payments or other
economic consideration whether denominated as rent or otherwise (together with
escalations) payable to Tenant under the sublease or assignment which might be
in excess of the Fixed Rent plus Additional Rent payable to Landlord under this
Lease (or, if only a portion of the Demised Premises is being sublet, the excess
payments or other economic consideration allocable on a rentable square footage
basis to the space sublet), less the costs incurred by Tenant in connection with
such assignment or sublease, including but not limited to brokers and legal fees
and the value of all tenant concessions such as, free rent, tenant improvement
allowances or any alterations performed by Tenant to accommodate such sublease
or assignment.
     (g) Notwithstanding any provisions in this Article to the contrary, a
“Permitted Affiliate Transfer”, as defined below, is permitted without the prior
written consent of Landlord, but with prior notice to Landlord. A “Permitted
Affiliate Transfer” means an assignment/sublet where (a) the
transferee/sublessee is directly or indirectly controlled by the Tenant and
(b) the transferee’s/sublessee’s use of the Demised Premises will be consistent
with that of the Tenant.
     (h) In the event Landlord approves any sublease or assignment of this
Lease, or in the event of the sale of all or substantially all of Tenant’s
assets or a merger (for which Landlord’s consent is not required), Landlord
shall provide an estoppel statement containing information similar to the
estoppel certificate Tenant is required to provide pursuant to Section 21.1
hereof upon Tenant’s written request.
ARTICLE 16
BANKRUPTCY
     Section 16.1 Bankruptcy. If at any time after the execution and delivery of
this Lease, there shall be filed by or against Tenant in any court pursuant to
any statute either of the United States or of any State a petition in bankruptcy
or insolvency or for reorganization or for the appointment of a receiver or
trustee or conservator of all or a portion of Tenant’s property, or if Tenant
makes an assignment for the benefit of creditors, this Lease, (a) if such event
shall occur

25



--------------------------------------------------------------------------------



 



prior to the Commencement Date, shall ipso facto be cancelled and terminated, or
(b) if such event shall occur on or after the Commencement Date, at the option
of Landlord to be exercised within 60 days after notice of the happening of any
one or more of such events, may be cancelled and terminated, and in any such
event of termination neither Tenant nor any person claiming through or under
Tenant or by virtue of any statute or of an order of any court shall be entitled
to possession or to remain in possession of the Demised Premises but shall
forthwith quit and surrender the Demised Premises, and Landlord, in addition to
the other rights and remedies granted by virtue of any other provision in this
Lease or by virtue of any statute or rule of law, may retain as damages any
Rent, Security Deposit, or moneys received by it from Tenant or others on behalf
of Tenant.
     Section 16.2 Measure of Damages. In the event of the termination of this
Lease pursuant to Section 16.1 above, Landlord shall be entitled to the same
rights and remedies as set forth in Article 17.
ARTICLE 17
DEFAULT
     Section 17.1 Events of Default. This Lease and the Term and estate hereby
granted are subject to the limitation that:
     (a) whenever Tenant shall have failed to pay any installment of Rent, or
any portion thereof when the same shall be due and payable, and Tenant shall
have failed to pay same for a period of five (5) days after notice of such
failure has been given to Tenant; or
     (b) whenever Tenant shall have failed to comply with, shall have violated
or shall be in default in the performance of any other provision of this Lease
and Tenant shall have failed to cure such default (except a default under
Section 17.1(e)) within 20 days after notice from Landlord of such
noncompliance, violation or default (in the case of a default which cannot with
due diligence be cured within a period of 20 days, Tenant shall have such
additional time to cure same as may reasonably be necessary, provided Tenant
commences curing such default within the 20 day period and proceeds promptly,
effectively, continuously and with due diligence to cure such default after
delivery of said notice); or
     (c) whenever Tenant shall vacate or abandon the Demised Premises and leave
same vacated or abandoned for a period of 20 days after notice from Landlord; or
     (d) whenever any material warranty, representation or statement made or
furnished by Tenant to Landlord at any time in connection with this Lease is
determined to have been false or misleading in any material respect when made or
furnished; or
then regardless and notwithstanding the fact that Landlord has or may have some
other remedy under this Lease or by virtue hereof, or in law or in equity,
Landlord may give to Tenant a notice

26



--------------------------------------------------------------------------------



 



(the “Termination Notice”) of intention of Landlord to end the term of this
Lease specifying a day not less than ten (10) days thereafter and, upon the
giving of the Termination Notice, this Lease and the Term and estate hereby
granted shall expire and terminate upon the day so specified in the Termination
Notice as fully and completely and with the same force and effect as if the day
so specified were the Expiration Date and all rights of Tenant shall terminate
and Tenant shall remain liable for damages as hereinafter provided. From and
after any date upon which Landlord is entitled to give a Termination Notice,
Landlord, without further notice and with or without giving such Termination
Notice, may enter upon, re-enter, possess and repossess itself of the Demised
Premises, by summary proceedings, ejectment or otherwise in accordance with law,
and may dispossess and remove Tenant and all other persons and property from the
Demised Premises and may have, hold and enjoy the Demised Premises and the right
to receive all rental and other income of and from the same. As used in this
Lease the words “enter” and “re-enter” are not restricted to their technical
legal meanings.
     Upon and after such entry into possession Landlord may, but shall have no
obligation to, relet the Demised Premises, or any part thereof, for the account
of Tenant, to any person, firm or corporation, other than Tenant, for such Rent,
for such time and upon such terms as Landlord, in Landlord’s reasonable
discretion, shall determine, and Landlord shall not be required to accept any
tenant offered by Tenant or to observe any instruction given by Tenant about
such reletting.
     Section 17.2 Damages.
     (a) Tenant covenants and agrees that in the event of the termination of
this Lease or re-entry by Landlord, under, any of the provisions of this
Article 17 or pursuant to law, by reason of default hereunder on the part of
Tenant, Tenant shall pay to Landlord, as damages with respect to this Lease, at
the election of Landlord:
     (1) a sum which at the time of such termination of this Lease or at the
time of any re-entry by Landlord, as the case may be, represents the excess, if
any, of the present value (discounted at 5% per annum) of:
     (i) the aggregate of the Rent which would have been payable by Tenant for
the period commencing with such earlier termination of this Lease or the date of
any such re-entry, as the case may be, and ending with the Expiration Date of
this Lease, had this Lease not so terminated or had Landlord not so re-entered
the Demised Premises over
     (ii) the aggregate fair market rental value of the Demised Premises for the
same period; or
     (2) sums equal to the Rent which would have been payable by Tenant had this
Lease not so terminated, or had Landlord not so re-entered the Demised Premises,
payable upon the days specified in this Lease following such termination or such
re-entry and until the Expiration Date of this Lease, provided, however, that if
the Demised Premises shall be leased or re-let during said period, Landlord
shall credit Tenant with the net rents, if any, received by Landlord from

27



--------------------------------------------------------------------------------



 



such leasing or re-letting, such net Rent to be determined by first deducting
from the gross rents as and when received by Landlord from such leasing or
re-letting the expenses incurred or paid by Landlord in terminating this Lease
or of re-entering the Demised Premises and of securing possession thereof, as
well as the expense of leasing and re-letting, including altering and preparing
any portion of the Demised Premises for new tenants, brokers’ commissions and
all other expenses properly chargeable against the Demised Premises and the
rental therefrom; but in no event shall Tenant be entitled to receive any excess
of such net rents over the Rent, payable by Tenant to Landlord hereunder.
     (b) Suit or suits for the recovery of any and all damages, or any
installments thereof, provided for hereunder may be brought by Landlord from
time to time at its election, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the date when the term of this Lease
would have expired if it had not been terminated under the provisions of this
Article 17, or under provisions of any law, or had Landlord not re-entered the
Demised Premises.
     (c) Nothing herein contained shall be construed as limiting or precluding
the recovery by Landlord against Tenant of any damages to which Landlord may
lawfully be entitled in any case other than those particularly provided for
above other than punitive or consequential damages, which are hereby waived by
Landlord.
     Section 17.3 Landlord Default. It shall be deemed a “Landlord Default” if
Landlord breaches any of the terms or covenants of this Lease to be performed by
Landlord, and such breach continues for thirty (30) days (ten (10) days in the
event of failure to pay an amount due and owing to Tenant) after notice from
Tenant to Landlord of such breach; provided, however, that such failure shall
not be a Landlord Default if such failure could not reasonably be cured during
such thirty (30) day period, Landlord has commenced the cure within such thirty
(30) day period and so long as Landlord is thereafter diligently, promptly,
effectively and continuously pursuing such cure to completion. Upon the
occurrence of a Landlord Default, Tenant may exercise such remedies as are
available to Tenant at law or equity, other than consequential or punitive
damages or those remedies which are specifically waived under this Lease.
Notwithstanding the foregoing, in the event of a Landlord Default and there then
exists a mortgage encumbering the Property, before Tenant may exercise its
remedies as above provided, Tenant shall first give the mortgagee (as identified
by Landlord) written notice of the Landlord Default and such mortgagee shall be
afforded a reasonable opportunity (not less than thirty (30) days) to effect a
cure of such Landlord Default.
     Section 17.4 Waiver of Jury Trial. To the fullest extent permitted by the
applicable law, the parties hereto shall and they hereby do waive trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matters whatsoever arising out of or in any way
connected with this Lease or the interpretation thereof, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Demised Premises, and/or
any claim of injury or damage.

28



--------------------------------------------------------------------------------



 



ARTICLE 18
SURRENDER
     Section 18.1 Possession. Upon the expiration or earlier termination of this
Lease, Tenant shall immediately quit and surrender possession of the Demised
Premises in as good a state and condition as they were when entered into,
reasonable wear and tear and casualty damage (other than that which Tenant is
obligated to repair) excepted. Upon such surrender, all right, title and
interest of Tenant in the Demised Premises shall cease.
     Section 18.2 Merger. The voluntary or other surrender of this Lease by
Tenant or the cancellation of this Lease by mutual agreement of Tenant and
Landlord shall not work a merger, but shall, at Landlord’s option, terminate all
or any subleases and subtenancies or operate as an assignment to Landlord of all
or any subleases or subtenancies. Landlord’s option hereunder shall be exercised
by notice to Tenant and all known sublessees or subtenants in the Demised
Premises or any part thereof.
ARTICLE 19
HOLDING OVER
     Section 19.1 Holding Over. If Tenant retains possession of the Demised
Premises or any part thereof after the expiration or earlier termination of this
Lease, Tenant shall pay as Rent a sum equal to 150% of the amount of Fixed Rent
plus Additional Rent hereunder, payable for the month preceding such holding
over computed on a daily basis for each day that Tenant remains in possession.
Tenant shall also be liable for and shall pay to Landlord, all direct damages
sustained by reason of Tenant’s holding over. The provisions of this section do
not waive Landlord’s right of re-entry or right to regain possession by actions
at law or in equity or any other rights hereunder, and any receipt of payment by
Landlord shall not be deemed a consent by Landlord to Tenant’s remaining in
possession or be construed as creating or renewing any lease or right of tenancy
between Landlord and Tenant.
ARTICLE 20
REMEDIES CUMULATIVE
     Section 20.1 No Waiver. No waiver by Landlord or Tenant of a breach of any
covenants, agreements, obligations or conditions of this Lease shall be
construed to be a waiver of any future breach of the same or any other covenant,
agreement, obligation or condition hereof. No receipt of money by Landlord from
Tenant after notice of default, or after the termination of this Lease or the
commencement of any suit or final judgment of possession of the Demised
Premises, shall reinstate, continue or extend the term of this Lease or affect
any notice, demand or suit. The rights and remedies hereby created are
cumulative, and the use of one remedy shall not be construed to exclude or waive
the right to the use of another, or exclude any other right or remedy allowed by
law.

29



--------------------------------------------------------------------------------



 



ARTICLE 21
ESTOPPEL CERTIFICATE, SUBORDINATION, ATTORNMENT
     Section 21.1 Estoppel Certificate. Tenant shall at any time upon the
request of Landlord, execute and deliver in recordable form and in substance
satisfactory to Landlord, an estoppel certificate certifying: the date Tenant
accepted occupancy of the Demised Premises; the date to which Rent has been
paid; the amount of any Security Deposit; that this Lease is in full force and
effect and has not been modified or amended (or if modified or amended,
describing the same) and that there are no defenses or offsets thereto or
defaults of Landlord under this Lease (or if any be claimed, describing the
same); and such other matters as Landlord may reasonably request. Tenant’s
failure to deliver such certificate within ten (10) days of the demand therefor
shall be a default hereunder.
     Section 21.2 Subordination. Subject to Landlord’s representation as set
forth in Section 24.4 hereof and the last sentence of this Section 21.2, this
Lease is and shall be subject and subordinate to all ground or underlying
leases, mortgages and deeds of trust which now or hereafter affect the Land,
Building and/or any ground or underlying leases thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof. The
provisions of this section shall be automatic and shall not require any further
action. In confirmation of such subordination, Tenant will execute and deliver
upon demand of Landlord any and all instruments desired by Landlord
subordinating this lease to such lease, mortgage or deed of trust. Landlord
represents that there is currently no mortgage lien against the Property.
Notwithstanding the foregoing, Tenant’s obligation to subordinate this Lease to
the lien of any future mortgagee will be conditioned upon Tenant’s receipt of a
non-disturbance agreement in such mortgagee’s customary form, with commercially
reasonable changes requested by Tenant and providing such form does not change
or modify any of the material provisions of this Lease.
     Section 21.3 Attornment. Tenant agrees that, at the option of the landlord
under any ground lease now or hereafter affecting the real property of which
Demised Premises forms a part, Tenant shall attorn to said landlord in the event
of the termination or cancellation of such ground lease and if requested by said
landlord, enter into a new lease with said landlord (or a successor
ground-lessee designated by said landlord) for the balance of the term then
remaining hereunder upon the same terms and conditions as those herein provided.
     Section 21.4 Mortgages. Tenant covenants and agrees that, if by reason of
default under any mortgage or deed of trust which may now or hereafter affect
the Land and/or the Building, the mortgagee thereunder enters into and becomes
possessed of the said mortgaged property either through possession or
foreclosure action or proceeding, or in the event of the sale of the said
mortgaged property as a result of any action or proceeding to foreclosure the
said mortgage, Tenant will attorn to the mortgagee or such then owner as its
landlord under this Lease. Tenant agrees to execute and deliver, at any time and
from time to time, upon the request of the mortgagee or the then owner of the
said mortgaged property of which the Demised Premises forms a part any
instrument which may be necessary or appropriate to evidence such attornment.
Tenant further waives the provisions of any statute or rule of law now or
hereafter in effect which may give or purport to give Tenant any right of
election to terminate this Lease or to

30



--------------------------------------------------------------------------------



 



surrender possession of the Demised Premises in the event any proceeding is
brought by the mortgagee under any such mortgage to terminate the same, and
agrees that this Lease shall not be affected in any way whatsoever by any such
proceeding.
ARTICLE 22
QUIET ENJOYMENT
     Section 22.1 Quiet Enjoyment. Landlord covenants and agrees with Tenant
that upon payment by Tenant of the Rent hereunder and upon the observance and
performance of all of the terms, covenants and conditions on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Demised
Premises, free of all claims from Landlord and those claiming by, through or
under Landlord, but subject, nevertheless, to the terms and conditions of this
Lease (including, without being limited to, the provisions of Article 21).
ARTICLE 23
NOTICES
     Section 23.1 Notices. Whenever any notice or consent is required or
permitted hereunder, such notice or consent shall be in writing. Any notice or
document required or permitted to be delivered hereunder shall be deemed to be
delivered (a) upon receipt or refusal of receipt when sent by recognized
overnight courier or (b) upon receipt or refusal of receipt when deposited in
the United States Mail, postage prepaid, Registered or Certified Mail, Return
Receipt Requested, addressed to the parties hereto at the addresses set forth in
Article l, or at such other addresses as they have theretofore specified by
written notice delivered in accordance herewith.
ARTICLE 24
MISCELLANEOUS PROVISIONS
     Section 24.1 Time. Time is and shall be of the essence of this Lease and
all its provisions.
     Section 24.2 Applicable Law and Construction.
     (a) This Lease shall be governed by and construed under the laws of the
State in which the Property is located.
     (b) The necessary grammatical changes required to make the provisions of
this Lease apply in the plural sense where there is more than one tenant and to
either corporations, associations, partnerships or individuals, males or
females, shall in all instances be assumed as though fully expressed. If there
is more than one person or entity who or which are Tenant under this Lease, the
obligations imposed upon Tenant under this Lease shall be joint and several. The
relationship between Landlord and Tenant created hereunder shall be that of
lessor and lessee and nothing herein shall be

31



--------------------------------------------------------------------------------



 



construed as creating any joint venture or partnership. The captions used in
this Lease are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.
     Section 24.3 Parties Bound. It is agreed that this Lease, and each and all
the covenants and obligations hereof, shall be binding upon and inure to the
benefit of, as the case may be, the parties hereto, their respective heirs,
executors, administrators, successors and assigns, subject to all agreements and
restrictions herein contained with respect to assignment or other transfer of
Tenant’s interest herein.
     Section 24.4 No Representations by Landlord. Neither Landlord nor
Landlord’s agents have made any representations or promises with respect to the
physical condition of the Property or the Building, the Demised Premises,
permissible uses of Demised Premises, the rents, leases, expenses of operation
or any other matter or thing affecting or related to the Demised Premises except
as herein expressly set forth, and no rights, easements, or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
the provisions of this Lease. Tenant has inspected the Building and the Demised
Premises and is thoroughly acquainted with their condition, and agrees to accept
the same “as is” subject to completion of Landlord’s Work, if any. All
understandings and agreements heretofore made between the parties hereto are
merged in this Lease, which alone fully and completely expresses the agreement
between Landlord and Tenant, and any executory agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of it, in
whole or in part, or a surrender of this Lease or of the Demised Premises or any
part thereof or of any interest of Tenant therein unless such executory
agreement is in writing and signed by Landlord and Tenant. Notwithstanding any
provision to the contrary, Landlord represents that (i) any existing ground
lease affecting the Property is subordinate to this Lease; and (ii) the Building
was constructed substantially in accordance with the plans filed with the
applicable governmental authorities.
     Section 24.5 Brokers. Tenant warrants that it has had no dealings with any
broker, agent or any other person in connection with the negotiation or
execution of this Lease other than the broker(s) identified in Article 1.
Landlord agrees to compensate the Broker pursuant to a separate agreement.
Landlord and Tenant each agree to indemnify and hold harmless the other from and
against any and all cost, expense, or liability for commissions or other
compensation and charges claimed by any broker or agent (other than the
broker(s) identified in Article 1) with respect to this Lease on account of
their respective acts.
     Section 24.6 Severability. The invalidity or unenforceability of any
provision of this Lease shall not affect or impair the validity of any other
provision.
     Section 24.7 Force Majeure. In the event Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock-outs, labor troubles, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war or other reason of a like nature beyond their the
reasonable control, in performing work or doing acts required under the terms of
this

32



--------------------------------------------------------------------------------



 



Lease, then performance of such act shall be extended for a period equivalent to
the period of such delay.
     Section 24.8 Definition of Landlord. As used in this Lease, the term
“Landlord” shall mean only the owner, or the mortgagee in possession, for the
time being, of the Building and the Land or the owner of a lease of the Building
or of the Land and the Building, so that in the event of any sale of the
Building or of the Land and the Building or of said Lease, or in the event of a
lease of the Building or of the Land and the Building, said Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder thereafter to be performed or observed, and it shall be
deemed and construed without further agreement between the parties or their
successors in interest, or between the parties and any such purchaser or lessee,
that such purchaser or lessee has assumed and agreed to perform and observe any
and all covenants and obligations of Landlord hereunder.
     Section 24.9 No Option. The submission of this Lease for examination or
execution does not constitute a reservation of or option for the Demised
Premises, and this Lease becomes effective as a lease only upon execution and
delivery thereof by Landlord and Tenant.
     Section 24.10 Exculpatory Clause. All separate and personal liability of
Landlord or any trustee, director, officer, partner or principal (disclosed or
undisclosed) thereof of every kind or nature, if any, is waived by Tenant, and
by every person now or hereafter claiming by, through or under Tenant; and
Tenant shall look solely to Landlord’s estate in the Property for the payment of
any claim against Landlord.
     Section 24.11 No Recording. Tenant shall not record this Lease, or any
portion or any reference hereto. In the event Tenant records this Lease, or
permits or causes this Lease, or any portion hereof or reference hereto to be
recorded, this Lease shall terminate at Landlord’s option or Landlord may
declare a default hereunder and pursue any and all of its remedies provided in
this Lease.
     Section 24.12 No Light, View or Air Easements. Any diminution or shutting
off of light, view or air by any structure which may be erected on lands
adjacent to the Property shall in no way affect this Lease or impose any
liability on Landlord.
     Section 24.13 Financial Statements. In the event Tenant is not then a
publically traded entity, Tenant, within 15 days after request, but not more
than once each calendar year, shall provide Landlord with a current financial
statement and such other information as Landlord may reasonably request in order
to create a “business profile” of Tenant and determine Tenant’s ability to
fulfill its obligations under this Lease.
     Section 24.14 ERISA. Tenant hereby represents and warrants to Landlord that
(i) Tenant is not a “party in interest” (within the meaning of Section 3(14) of
the Employee Retirement Income Security Act of 1974, as amended) or a
“disqualified person” (within the meaning of Section 4975 of the Internal
Revenue Code of 1986, as amended) with respect to any retirement or pension plan
of the Metropolitan Life Insurance Company, and (ii) Tenant is not

33



--------------------------------------------------------------------------------



 



and will not become a “benefit plan investor” as defined in Section 3(42) of
ERISA or a “governmental plan” within the meaning of Section 3(32) of ERISA.
     Section 24.15 Patriot Act. Tenant represents, warrants and covenants that
neither Tenant nor any of its partners, officers, directors, members or
shareholders (i) is listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001)(“Order”)and all applicable provisions of Title III of the USA
Patriot Act (Public Law No. 107-56 (October 26, 2001)); (ii) is listed on the
Denied Persons List and Entity List maintained by the United States Department
of Commerce; (iii)is listed on the List of Terrorists and List of Disbarred
Parties maintained by the United States Department of State, (iv) is listed on
any list or qualification of “Designated Nationals” as defined in the Cuban
Assets Control Regulations 31 C.F.R. Part 515; (v) is listed on any other
publicly available list of terrorists, terrorist organizations or narcotics
traffickers maintained by the United States Department of State, the United
States Department of Commerce or any other governmental authority or pursuant to
the Order, the rules and regulations of OFAC (including without limitation the
Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraq
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22
U.S.C. § 2349 aa-9; The Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban
Liberty and Democratic Solidarity Act, 18.U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all
as may be amended from time to time); or any other applicable requirements
contained in any enabling legislation or other Executive Orders in respect of
the Order (the Order and such other rules, regulations, legislation or orders
are collectively called the “Orders”); (vi) is engaged in activities prohibited
in the Orders; or (vii) has been convicted, pleaded nolo contendere, indicted,
arraigned or custodially detained on charges involving money laundering or
predicate crimes to money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes or in connection with the
Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).
     Section 24.16 Signage. Tenant shall be permitted to install identification
signage (i) on the entry doors to the Demised Premises, or (ii) on a monument
sign if approved by governmental authorities. All such signage shall be
installed at Tenant’s sole expense, and only after first receiving Landlord’s
approval of plans and specifications therefor, not to be unreasonably withheld,
as well as any necessary permits, and must comply will all applicable laws,
codes and ordinances. At the expiration or earlier termination of the Term,
Tenant shall remove all such signage and repair any damage caused by such
removal, all at Tenant’s sole cost and expense
     Section 24.17 Renewal Option. Tenant shall, provided the Lease is in full
force and effect and Tenant is not in monetary default under the terms and
conditions of the Lease at the time of notification or commencement beyond
applicable notice and cure periods, have one (1) option to renew this Lease for
a term of five (5) years on the same terms and conditions set forth in the
Lease, except as modified by the terms, covenants and conditions as set forth
below:

34



--------------------------------------------------------------------------------



 



     (a) If Tenant elects to exercise said option, then Tenant shall provide
Landlord with written notice no earlier than the date which is fifteen
(15) months prior to the expiration of the then current term of the Lease but no
later than the date which is ten (10) months prior to the expiration of the then
current term of this Lease. If Tenant fails to provide such notice, Tenant shall
have no further or additional right to extend or renew the term of the Lease.
     (b) The Fixed Rent and Monthly Fixed Rent in effect at the expiration of
the then current term of the Lease shall be adjusted to reflect the fair market
rental for comparable space in similar buildings in the same rental market as of
the date the renewal term is to commence, taking into account concessions then
being provided for renewals by landlords of such similar buildings (including
without limitation rent abatement and tenant improvement allowances) as well as
the specific provisions of the Lease which will remain constant. Landlord shall
advise Tenant of the new Fixed Rent and Monthly Fixed Rent for the Demised
Premises no later than thirty (30) days after receipt of Tenant’s written
request therefor. Said request shall be made no earlier than thirty (30) days
prior to the first date on which Tenant may exercise its option under this
Section 24.17. Said notification of the new Fixed Rent may include a provision
for its escalation to provide for a change in fair market rental between the
time of notification and the commencement of the renewal term. If Tenant and
Landlord are unable to agree on a mutually acceptable rental rate not later than
four (4) months prior to the expiration of the then current term, Landlord and
Tenant shall each appoint a qualified MAI appraiser doing business in the area,
in turn those two independent MAI appraisers shall appoint a third MAI appraiser
and the majority shall decide upon the fair market rental for the Demised
Premises as of the expiration of the then current term. Landlord and Tenant
shall equally share in the expense of this appraisal. Tenant may elect to
rescind its exercise of the renewal option within three (3) business days after
Tenant is advised of the MAI appraisal determination, provided that Tenant pays
for the entire MAI appraisal cost.
This option is not transferable except to an Affiliate or entity which acquires
all or substantially all of Tenant’s assets, or involved with a merger with
Tenant (collectively, Permitted Transferees”); the parties hereto acknowledge
and agree that they intend that the aforesaid option to renew this Lease shall
be “personal” to Tenant as set forth above and that in no event will any
assignee or sublessee, except a Permitted Transferee, have any rights to
exercise the aforesaid option to renew. However, in the event there is any other
transfer in the control of Tenant, the option shall be transferable to the new
controlling entity.

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lease to be
executed as of the 21st day of December, 2009.

              TENANT:   LANDLORD:   G III APPAREL GROUP LTD, a
Delaware corporation   GRANITE SOUTH BRUNSWICK LLC, a
Delaware limited liability company
 
           
By:
  /s/ Wayne S. Miller   By: BlackRock Granite Property Fund,
 
           
 
  Name: Wayne S. Miller     L.P., its Sole Member     Title: Chief Operating
Officer        
 
      By: BlackRock Granite Property Fund,
 
        LLC, its General Partner  
 
      By: BlackRock Granite Property Fund,
 
        Inc., its Sole Member  
 
      By: BlackRock Realty Advisors, Inc., its
 
        Investment Manager                   By:   /s/ Robert D. Norberg        
    Name:   Robert D. Norberg            Title:   Director 

36